 

Exhibit 10.5

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This is a second amendment (“Second Amendment”), effective as of this 7th day of
April, 2003, to that certain Employment Agreement dated as of May 1, 2002 and
entered into by and between West Marine, Inc., a Delaware corporation and all of
its subsidiary corporations (collectively, “Company”), each with an address at
500 Westridge Drive, Watsonville, California 95076, and Russell Solt
(“Executive”), residing at 202 3rd Street, P.O. Box 2142 Gearhart, Oregon 97138
(“Employment Agreement”), as amended by that certain First Amendment to the
Employment Agreement dated as of September 17, 2002 (“First Amendment”).

 

WHEREAS, Company recognizes that the Executive’s contributions as the CFO to the
growth and success of the Company have been substantial but that Executive
desires to resign his position as CFO and, prior to the effective date of such
resignation, assist with the final transitioning of the CFO position to his
expected successor (“Successor CFO”), which transitioning is expected to be
finalized within a thirty (30) day period from the Effective Date;

 

WHEREAS, Company desires to accept such resignation upon completion of the
transitioning services and immediately thereafter employ Executive as the
Company’s IR Director, and Executive desires to accept such employment, on the
terms and conditions specified in the Employment Agreement, as modified by the
First Amendment and this Second Amendment; and

 

WHEREAS, Company and Executive desire to amend certain provisions of the
Employment Agreement, as modified by the First Amendment, in accordance with the
foregoing.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Executive agree as
follows:

 

1.   The foregoing recitals are incorporated herein.

 

2.   This Second Amendment will be effective as of the date first written above
(“Effective Date”).

 

3.   All capitalized terms used but not defined herein shall have the same
meaning ascribed to such term as in the Employment Agreement, as amended by the
First Amendment and this Second Amendment.

 

4.   Section 2 of the Employment Agreement is deleted in its entirety and
replaced with the following provision:

 

“2. Term.

 

a.    Except in the case of earlier termination, as hereinafter specifically
provided, the initial term of the CFO Employment Term shall commence on May 1,
2002 and shall continue through and including May 7, 2003 (“CFO Employment
Termination Date”). From and after the Effective Date of this Second Amendment
through and including the CFO Employment Termination Date, Executive shall, in
addition to the performance of the services consistent with his status as Chief
Financial Officer, Executive Vice President and Secretary of the Company, use
his best efforts to finalize the succession planning and training of the
Successor CFO.

 

b.    Except in the case of earlier termination, as hereinafter specifically
provided, the initial term of the IR Employment Term shall commence on May 8,
2003 and shall continue until April 30, 2004. Thereafter, the IR Employment Term
shall be renewed automatically for additional one (1) year periods unless
Executive or Company gives written notice to the other of his/its desire to
terminate the IR Employment Term or to modify its terms at least thirty (30)
calendar days prior to the expiration of the then current term. Each such
extended term shall be subject to the terms and conditions of this Agreement,
except as modified by the parties, and except for compensation, which shall be
adjusted, if at all, in accordance with Section 3(b) below.”

 

5.   Except as modified hereby, the Employment Agreement remains unmodified and
in full force and effect. In the event of any conflict between the terms of the
Employment Agreement and/or the First Amendment and this Second Amendment, the
terms of this Second Amendment will govern.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment, effective
as of the Effective Date.

 

COMPANY:

 

West Marine, Inc. and its Subsidiaries:

/s/    JOHN H. EDMONDSON

--------------------------------------------------------------------------------

By:

 

John H. Edmondson, CEO

 

 

 

EXECUTIVE:

/s/    RUSSELL SOLT

--------------------------------------------------------------------------------

Russell Solt